Case: 4:19-mj-06049-GJL Doc #: 1-1 Filed: 03/28/19 1 of 6. PagelD #: 2

AFFIDAVIT
I, Richard T. Schmitt, Special Agent (“SA”), Drug Enforcement Administration
(“DEA”), Youngstown Resident Office (“YRO”), being duly sworn, state that:

1, I am an investigative or law enforcement officer of the United States within the
meaning of 18 U.S.C, Section 2510(7); that is, an officer of the United States who is empowered
by law to conduct investigations of, and to make arrests for, the offenses enumerated in 18 U.S.C.
Section 2516. |

2. I have been a SA with the DEA since July 8, 2018. As a SA with the DEA, I
completed the 16-week DEA Basic Agent Training (“BAT”) course in Quantico, Virginia. As part
_ of the BAT course, I received training in narcotic investigations, narcotic interdiction,
identification of narcotics, search and seizure issues, surveillance techniques, preparation and
execution of narcotic search warrants, debriefing of defendants, witnesses, and cooperating
sources. As of December 23, 2018, I have been assigned to the DEA- Youngstown Resident Office
(YRO), Task Force Group #D-48. Prior to my employment with the DEA, I was employed as a
Police Officer by the City of Portage, Indiana for approximately six and a half years and graduated
from the Northwest Indiana Law Enforcement Academy (NILEA) in Hobart, Indiana.

3. I have been involved in numerous narcotics-related arrests, have executed search
warrants that resulted in the seizure of narcotics or dangerous drugs, and have supervised the
activities of numerous informants and cooperating witnesses who have provided information and
assistance resulting in drug buys, searches, and arrests. Based on the above experience, ] am
familiar with the modus operandi of persons involved in the illicit distribution of controlled
substances, as well as the terminology used by persons involved in the illicit distribution of

controlled substances. I am aware that persons involved in the illicit distribution of controlled
Case: 4:19-mj-06049-GJL Doc #: 1-1 Filed: 03/28/19 2 of 6. PagelD #: 3

substances nearly always attempt to conceal their identities and the locations where drugs are sold
and stored, which are frequently at locations different from where they reside. I am also aware
that persons involved in the illicit distribution of controlled substances use vehicles to transport
drugs to and from locations where drugs are stored. J also am aware that drug traffickers, when
preparing vehicles for travel and transport and during the actual travel and transport, frequently
use counter-surveillance tactics to avoid detection and apprehension by law enforcement,
including storing their vehicles in locations where they can be privately accessed while remaining
hidden from observing law enforcement. It is likewise essential that such organized groups meet
to formulate plans concerning narcotics or other illegal activities, and to divide their illegal
proceeds,

A, On a regular basis, I review law enforcement bulletins and intelligence reports
regarding narcotic trafficking and smuggling, and remain in communication with counterparts in
order to remain up to date with modern techniques and trends used by narcotic traffickers in the
domestic and international arena.

5. | Based upon my training, experience and discussions with other Special Agents and
law enforcement officers concerning the distribution of controlled substances, I know:

a) That drug traffickers very often place assets in names other than their own to avoid detection
of these assets by government agencies;

b) That drug traffickers very often place assets in corporate entities in order to avoid detection of
these assets by government agencies;

c) That even though these assets are in other persons’ names, the drug dealers actually own and
continue to use these assets and exercise dominion and control over them;

d) That drug traffickers often place drugs and assets in hidden locations, known as “safe houses,”

 

 
Case: 4:19-mj-06049-GJL Doc #: 1-1 Filed: 03/28/19 3 of 6. PagelD #: 4

to protect and conceal the location from government agencies, thereby avoiding conducting

transactions at these places, but often times in very close proximity to these locations; and
e) That drug traffickers frequently use automobiles to transport or hide drugs and drug proceeds,

PROBABLE CAUSE

6, On May 29, 2018, Portage County Drug Task Force (PCDTF) Confidential Source
CS-Scissor, advised that he was capable of purchasing approximately two (2) ounces of
Methamphetamine (Ice) from Cassandra BADINI. It should be noted that whether male or female,
CS-Scissor while be identified using masculine pronouns.

7. On May 30, 2018, CS-Scissor made a controlled purchase! of approximately 114
grams of Methamphetamine (Ice) from BADINI and Allison LOWE for approximately $1,210.00
Official Authorized Funds (OAF) in Portage County, Ohio. Prior to the controlled purchase, CS-
Scissor placed a consensually monitored and recorded telephone call to BADINI regarding the

transaction. CS-Scissor and BADINI agreed to meet at the McDonalds, located at 418 West Main

‘St, Ravenna, Ohio. Prior to the controlled purchase, law enforcement established surveillance in

the vicinity of the McDonald’s.

8. At approximately 1:30 p.m., TFO Kevin Nicolino observed a silver Toyota Corolla,
bearing Ohio registration- HLF2414, enter the east side parking lot of McDonald’s. At that time,
TFO Nicolino observed CS-Scissor exit PCDTF Detective Eric Centa’s (who was acting in an

undercover capacity) vehicle. TFO Nicolino observed CS-Scissor walk towards the silver Toyota

 

‘Unless otherwise specified, the controlled drug purchases/payments discussed in this affidavit were conducted in the
following manner: the source purchasing the drugs or paying for the drugs, and the source’s vehicle (if the source
drove himself.) were searched for drugs and money prior to the controlled purchase/payment. A recording device was

placed on the person of the source and the source was then provided with law enforcement funds for the purchase,

The source was given instructions by law enforcement personnel to make the drug purchase/payment from/to specific
subjects. Upon completion of the drug purchase/payment, the source and source’s car were again searched, and the
evidence obtained from the source was retrieved. Furthermore, the source was followed to and from the meeting
location and kept under constant surveiffance.

 
Case: 4:19-mj-06049-GJL Doc #: 1-1 Filed: 03/28/19 4 of 6. PagelD #: 5

Corolla, While CS-Scissor was approaching the Toyota Corolla, PCDTF Detective Centa advised
other units that he observed three people in the Toyota Corolla. TFO Nicolino then observed CS-
Scissor enter the rear driver’s side seat of the Toyota Corolla. At approximately 1:31 p.m., TFO
Nicolino observed CS-Scissor exit the Toyota Corolla and then re-enter PCDTF Detective Centa’s
vehicle. :

9. PCDTF Detective Centa then drove himself and CS-Scissor to a neutral location,
arriving at approximately 1:39 p.m. At the neutral location, CS-Scissor transferred approximately
114 grams of Methamphetamine (Ice) to TFO Nicolino, as observed by SA Stephen Rapp. TFO
Nicolino then field tested the purchased substance and it tested positive for the presence of
Methamphetamine.

10. While at the neutral location, CS-Scissor advised TFO Nicolino, SA Rapp, and
PCDITF Detective Centa that he had purchased the Methamphetamine from BADINI, CS-Scissor
stated that when he entered the Toyota Corolla, he sat in the rear driver’s side seat, behind the
driver. CS-Scissor identified BADINI as the driver of the vehicle, identified LOWE as the
individual sitting in the front passenger seat, and identified BADINI’s grandmother as sitting in
the rear passenger’s side seat. CS-Scissor advised that upon entering the vehicle, he gave BADINI
the $1,210.00 OAF and stated that LOWE then gave Exhibit 1 to CS-Scissor. CS-Scissor said
after the transaction took place, he exited the Toyota Corolla and re-entered PCDTF Detective
Centa’s vehicle.

il. On August 23, 2018, PCDTF Confidential Source CS-Hatchet, advised that he was
capable of purchasing approximately six stolen guns from LOWE. It should be noted that whether

male or female, CS-Hatchet while be identified using masculine pronouns.
Case: 4:19-mj-06049-GJL Doc #: 1-1 Filed: 03/28/19 5 of 6. PagelD #: 6

12. On August 24, 2018, CS-Hatchet made a controlled purchase of three shotguns
from LOWE for approximately $300.00 OAF in Portage County, Ohio. On that date, at
approximately 2:54 p.m., TFO Nicolino and PCDTF Detective Domer followed CS-Hatchet to
5309 Waterloo Rd., Atwater, Ohio 44201, which is the residence of LOWE’s grandparents. CS.
Hatchet arrived at the residence at approximately 3:08 p.m., and then met with LOWE and Curtis
ROLLINS. LOWE then showed CS-Hatchet the three shotguns and confirmed the purchase price
of $300.00 for the shotguns. CS-Hatchet then handed the $300.00 OAF to LOWE, who in turn
handed a portion of the money to ROLLINS. LOWE informed CS-Hatchet that the three shotguns |
were owned by an elderly male that previously lived at the residence, but had recently been moved
to a nursing home and would never know the shotguns had been stolen.

13, At approximately 3:24 p.m., CS-Hatchet and ROLLINS loaded the shotguns into
CS-Hatchet’s vehicle. At approximately 3:25 p.m., CS-Hatchet was observed by surveillance units
exiting the residence.

14. At approximately 3:38 p.m., CS-Hatchet arrived at a neutral location, where he
transferred custody of the three (3) shotguns to TFO Nicolino and PCDTF Detective Domer. CS-
Hatchet advised that the other stolen shotguns that LOWE had previously mentioned were in poor
condition and CS-Hatchet advised that he was told the shotguns were not worth purchasing. The
three shotguns CS-Hatchet purchased were later checked through law enforcement databases and
had not been reported stolen. All three shotguns were manufactured outside the State of Ohio.

15. LOWE was previously convicted of Burglary, an offense punishable by more than
one year in prison in the State of Ohio. is a convicted felon and is currently on probation through

the State of Ohio, LOWE was convicted of Burglary in 2014 in Portage County, Ohio.
Case: 4:19-mj-06049-GJL Doc #: 1-1 Filed: 03/28/19 6 of 6. PagelD #: 7

CONCLUSION
16. Based upon the above listed facts and circumstances, there is probable cause to
believe that Allison Lucinda Mae LOWE did knowingly distribute Methamphetamine/Ice, in
violation of Title 21, United States Code, Section 841(a)(1). There is also probable cause to

believe that LOWE possessed firearms, in violation of Title 18, United States Code, Section

hed 7. lute

Richard T. Schmitt, Special Agent
Drug Enforcement Administration

922(g)

Sworn to and subscribed before me this -X the day of March 2019,

Ly serge \ Cif

Honorable Chore Limbert
United States Magistrate Judge
Northern District of Ohio
Eastern Division
